         Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 1 of 9



 1
 2   WO
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Shane McGough,                                 No. CV-18-01302-PHX-DJH
10                     Plaintiff,                       ORDER
11       v.
12       Paul Penzone, et al.,
13                     Defendants.
14
15             Pending before the Court are the parties’ Motions in Limine (Docs. 146, 147, 148,
16   156, 160).1 All of the motions are fully briefed. The Court is familiar with the underlying
17   facts of this case.
18   I.        Legal Standards
19             “Although the Federal Rules of Evidence do not explicitly authorize in limine
20   rulings, the practice has developed pursuant to the district court’s inherent authority to
21   manage the course of trials.” Luce v. United States, 469 U.S. 38, 40 n.4 (1984). The Ninth
22   Circuit has explained that motions in limine “allow parties to resolve evidentiary disputes
23   ahead of trial, without first having to present potentially prejudicial evidence in front of a
24   jury.” Brodit v. Cabra, 350 F.3d 985, 1004–05 (9th Cir. 2003) (citations omitted).
25   Generally, motions in limine that seek exclusion of broad and unspecific categories of
26   evidence are disfavored. See Sperberg v. Goodyear Tire and Rubber Co., 519 F.2d 708,
27   712 (6th Cir. 1975). Motions in limine are “entirely within the discretion of the Court.”
28   1
       Defendants also move to exclude the testimony of Plaintiff’s expert W. Ken Katsaris
     (Doc. 155), which will be addressed by separate order.
      Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 2 of 9



 1   Jaynes Corp. v. American Safety Indem. Co., 2014 WL 1154180, at *1 (D. Nev. March 20,
 2   2014) (citing Luce, 469 U.S. at 41–42). Moreover, “[a] motion in limine is not the proper
 3   vehicle for seeking a dispositive ruling on a claim, particularly after the deadline for filing
 4   such motions has pass.” Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 (9th Cir.
 5   2013), aff’d, 135 S. Ct. 907, 190 L. Ed. 2d 800 (2015) (citing Dubner v. City & Cnty. of
 6   S.F., 266 F.3d 959, 968 (9th Cir. 2001).
 7          Motions in limine are “provisional” in nature. Goodman v. Las Vegas Metro. Police
 8   Dep’t, 963 F.Supp.2d 1036 (D. Nev. 2013), aff’d in part, rev’d in part, and dismissed in
 9   part on other grounds, 613 F. App’x 610 (9th Cir. 2015). The Court issues its rulings on
10   motions in limine based on the record currently before it. Therefore, rulings on such
11   motions “‘are not binding on the trial judge [who] may always change his [or her] mind
12   during the course of a trial.’” Id. (quoting Ohler v. United States, 529 U.S. 753, 758 n.3
13   (2000) (citing Luce, 469 U.S. at 41 (noting that in limine rulings are always subject to
14   change, especially if the evidence unfolds in an unanticipated manner))). “‘Denial of a
15   motion in limine does not necessarily mean that all evidence contemplated by the motion
16   will be admitted to trial. Denial merely means that without the context of trial, the court is
17   unable to determine whether the evidence in question should be excluded.’” Id. (quoting
18   Ind. Ins. Co. v. Gen. Elec. Co., 326 F.Supp.2d 844, 846 (N.D. Ohio 2004)).
19          Upon consideration of the parties’ pending Motions in Limine, the Court makes the
20   following Rulings:
21   II.    Plaintiff’s Motions in Limine
22          A.     Plaintiff’s Motion in Limine No. 1 (Doc. 146) and Defendants’ Response
23                 (Doc. 167)
24          Plaintiff first seeks to preclude “all suggestion, testimony, evidence, or argument

25   relating to any alleged prior bad acts or conduct of the Plaintiff” because such evidence is

26   “irrelevant, unduly prejudicial, a waste of time, confusing, misleading, and unreliable

27   hearsay.” (Doc. 146 at 1-2). Plaintiff further asserts that the prior acts are “inadmissible

28   character evidence precluded by Rule 404(b)” . . . [and are] minor prior transgressions and



                                                  -2-
         Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 3 of 9



 1   events [having] nothing whatsoever to do with the attack[.]” Id. at 2. The prior acts
 2   evidence is referred to as Plaintiff’s Exhibits:
 3
 4           507:   2/06/2017 Traffic Ticket and Complaint;
             517:   6/25/2015 Traffic Ticket and Complaint;
 5           518:   10/04/2018 Traffic Ticket and Complaint;
             519:   10/28/2017 Traffic Ticket and Complaint;
 6
             520:   October 28, 2017 DPS Report;
 7           521:   August 18, 2013 Tempe Police Report for Assault;
             536:   SPD Report 16-07786 Leaving Scene of Crash;
 8           537    SPD Axon Camera for Incident Report Part 1;
 9           539:    SPD Axon Camera for Incident Report Part 2;
             544:   Arizona State University Student Records;
10           545    Decorative Paving Solutions Employment Records
11
12           Defendants’ Response (Doc. 167) notes that Plaintiff fails to provide the actual

13   content of the exhibits and the Court should therefore summarily reject his Motion as too

14   broad. (Id. at 1). Defendant’s position is well-taken. The Court is obligated to determine

15   the admissibility and relevance of evidence that the parties intend to introduce at trial. See

16   Fed.R.Evid. 401 and 402. Yet, the Court cannot ascertain the probative value of the

17   enumerated exhibits given the parties’ cursory descriptions of them, e.g., “an August arrest

18   for assault;” “disorderly conduct and trespass;” “a June 28, 2015 criminal speeding ticket”;

19   an “April 2, 2016 collision.” (Id.) Given both parties’ omissions, at this time and with the

20   below-noted exceptions, the Court cannot rule on the admissibility or relevance of evidence

21   they seek to preclude or admit.2

22           Defendants seek to introduce other acts evidence which “contradicts Plaintiff’s

23   damages claims and impeaches false statements [he] previously made under oath.” (Id. at

24   3). The Court notes that in each of Plaintiff’s causes of action, he includes claims that “[he]

25   suffered . . . pain, suffering anguish, [and] emotional distress[.]” (Doc. 17 at ¶ 42.)

26   Plaintiff’s constitutional claims also allege “pain, suffering, anguish, emotional distress

27
     2
       Nonetheless, the Court finds it improbable that exhibits 507 and 517 for traffic tickets
28   and complaints occurring prior to July, 15, 2017, would be probative of any issue to be
     tried.

                                                  -3-
         Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 4 of 9



 1   and economic losses including hospital, and other medical expenses, and lost earnings[.]”
 2   (See Doc. 16 at ¶¶ 42, 45, 50, 58). He further seeks an award of special, general, and
 3   punitive damages. (Id. at ¶ 59). Plaintiff also states that “[he] also received counseling
 4   from a mental health therapist for emotional distress.” (Doc. 151 at 13). He lists several
 5   witnesses who will testify about his emotional damages, counseling and psychotherapy
 6   treatment and diagnosis.3 (Id. at 25-26).
 7            Given Plaintiffs allegations and demand for damages, should he introduce testimony
 8   or evidence of being fearful of police as a result of the July 15, 2017, incident; that he has
 9   a physical and/or emotional reaction to police presence; that he remains fearful of police,
10   and that he does his best to avoid police “to this day;” the Court finds the following
11   evidence probative of his claims and Defendants’ defenses: the October 28, 2017, report
12   that Plaintiff twice encountered law enforcement due to speeding. (Doc. 167 at 3).
13   However, without additional details, the Court cannot determine whether the circumstances
14   involved in the speeding incident are more probative than prejudicial (Plaintiff had a
15   passenger with drug paraphernalia in the vehicle and that Plaintiff was protecting himself
16   from prosecution for failure to adhere to a court order) (Doc. 167 at 3). See Fed.R.Evid.
17   403. The Court, however, finds that the probative value to Plaintiff’s 911 call to report a
18   theft from an escort is substantially outweighed by the dangers of unfair prejudice, will
19   result in jury confusion, and wasted time. See Fed.R.Evid. 403. Therefore, the Defendants
20   may not seek to introduce evidence of the January 2, 2018, Scottsdale police call or
21   circumstances of it. Accordingly,
22            IT IS ORDERED granting in part, Plaintiff’s Motion in Limine No. 1 (Doc. 146).
23   The Motion is granted as to Plaintiff’s Exhibits 507 and 517. It is denied as to Plaintiff’s
24   Exhibit 520 related to the October 28, 2017, law enforcement encounters. The Court
25   otherwise reserves its ruling.
26   ///
27   ///
28
     3
         Plaintiff’s witnesses include Tim McGough and Judith Phillips Wellick, LDSW. (Id.).

                                                 -4-
         Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 5 of 9



 1           B.    Plaintiff’s Motion in Limine No. 2 (Doc. 147); Defendants’ Response
 2                 (Doc. 186)
             Plaintiff next seeks to preclude “all suggestions, testimony, evidence, or argument
 3
     relating to [his] former high school and collegiate wrestling background” because it is
 4
     “irrelevant, unduly prejudicial, confusing, and misleading.” (Doc. 147 at 1). Defendants
 5
     contend that Plaintiff put at issue the “size difference between him and the deputies . . .
 6
     alleging that his smaller size made him a non-threat to the deputies such that Deputy
 7
     Eversole’s use of Shadow was unreasonable under the circumstances.” (Doc. 186 at 2). 4
 8
     Defendants assert that Plaintiff cannot “[tell] the jury he was physically too small to pose
 9
     a threat to the larger deputies while hiding from the jury that he was an elite-level wrestler
10
     who had the skill and physical strength” to use his training to maneuver his body and to
11
     resist arrest. (Id. at 3). The Court agrees.
12
             Plaintiff’s Complaint suggests that Plaintiff intends to place his physical conduct
13
     and size at issue during trial. Therein, Plaintiff states, among other factual assertions that:
14
     he “did not physically touch or threaten” Deputy Finney “in any way”; Plaintiff “out of
15
     fear and shock, and in self-defense, Plaintiff struck Deputy Finney”; “Plaintiff was sitting
16
     passively in the back seat” and “forcibly dragged by his handcuffs out of the vehicle”;
17
     “While Plaintiff was agitated and demanded an explanation for his arrest, he offered no
18
     resistance to being led into either the building or the holding cell”; “Deputy Jackson
19
     outweighed Plaintiff by at least 100 pounds”; “Plaintiff did nothing even remotely
20
     suggestive of fighting”; “Plaintiff attempted only to stand up, a non-aggressive movement
21
     that lasted only a second”; “Plaintiff was still seated on the bench with Jackson’s massive
22
     body looming over him”; “Plaintiff was not fighting or resisting.”5 (Doc. 17 at ¶¶ 16, 17,
23
     21, 22, 23, 24, 25, 26). Therefore, Plaintiff’s collegiate wrestling training and career are
24
     probative relevant evidence should he offer evidence or testimony that he lacked the size
25
26   4
      Defendants incorrectly cite Doc. 1, Plaintiff’s original complaint which was superseded
     by Doc. 17.
27
     5
       Plaintiff’s Battery allegations also assert that the deputies Eversole and Jackson issued
28   false and misleading reports regarding Plaintiffs physical resistance. (See Doc. 17 at ¶¶ 30
     – 39).

                                                    -5-
      Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 6 of 9



 1   or physical strength to resist the deputies. See Fed.R.Evid. 401. The Court finds that the
 2   probative value of such evidence is not outweighed by prejudice to the Plaintiff given the
 3   allegations in his Complaint. Accordingly,
 4          IT IS ORDERED denying Plaintiff’s Motion in Limine (Doc. 147).
 5          C.      Plaintiff’s Motion in Limine No. 3 (Doc. 148); Defendants’ Response
 6                  (Doc. 168)
 7          Plaintiff seeks an order precluding the Defendants from introducing at trial “all

 8   suggestion, testimony, evidence, or argument relating to any alleged fact unknown to

 9   Eversole at the time of use of force relating to the events preceding Plaintiff’s arrest” and

10   preclusion of Plaintiff’s subsequent “plea, conviction and incarceration” resulting from the

11   Salt River recreational area arrest incident that preceded the holding cell incident.

12   (Doc. 148 at 2). Plaintiff first contends that “defendant Eversole knew almost nothing

13   about those preceding events” and that these events have “nothing to do with the

14   defendants’ claimed defenses.” (Id.) As justification to exclude both categories of

15   evidence, Plaintiff further asserts that “the trial of this matter concerns events removed in

16   time and distance from the events surrounding Plaintiff’s arrest[.]” (Id. at 3). Defendants

17   counter that Plaintiff puts the events at Salt River recreation incident at issue when he

18   alleges that “Officer Fleming and Deputies Eversole and Jackson approached the vehicle

19   itching for an opportunity to extract vengeance for their injured fellow officer . . . [t]hey

20   were poised to fight as they opened the passenger door[.]” (Doc. 168 at 2; see also Doc. 17

21   at 20).     Defendants’ further state that they seek to use Plaintiff’s conviction for

22   impeachment purposes only, and do not state an intent to introduce evidence of Plaintiff’s

23   plea or incarceration at all.

24          As an initial matter, Plaintiff’s allegations appear to be that Defendant Eversole

25   knew that an officer was injured while interacting with Plaintiff, therefore, Defendant

26   Eversole’s acts of battery and excessive force were in retaliation for that injury. Defendant

27   Eversole also asserts that he was aware of the incident involving an injured officer at the

28   recreational area, and that Plaintiff caused the injury. At this point, testimony regarding



                                                 -6-
      Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 7 of 9



 1   Defendant Eversole’s knowledge of the “preceding events” at the time he interacted with
 2   Plaintiff is probative of Plaintiff’s claims and are admissible.   Plaintiff’s counsel is of
 3   course free to cross-examine Defendant Eversole about what he did and did not know at
 4   the time of the incident. The Court will not, however, attempt to discern or identify what
 5   Defendant Eversole knew so that it may broadly limit “all suggestion, testimony, evidence,
 6   or argument relating to any alleged fact unknown to” him.
 7          Regarding the admissibility of Plaintiff’s resulting conviction for aggravated
 8   assault, as Defendant’s observe, the conviction may only be used, if at all, as impeachment
 9   evidence. (Doc. 168 at 4). To determine its admissibility, the Court must apply the
10   standards set forth in Fed.R.Evid. 609(a)(1)(A) and Fed.R.Evid 403. Rule 609(a)(1)(A)
11   provides that evidence attacking “a witness’s character for truthfulness by evidence of a
12   criminal conviction” for a crime punishable by more than one year “must be admitted . . .
13   in a civil case . . . in which the witness is not a defendant” unless its probative value is
14   outweighed by its prejudicial effect in accordance with Rule 403. At this juncture, the
15   Court is unable to determine whether use of the Plaintiff’s plea or conviction for
16   impeachment purposes would be more probative to the credibility of Plaintiff than
17   prejudicial to his claims. The Court does find, however, that the plea and conviction are
18   not remote in time as they are related to the Salt River recreational area incident that
19   directly preceded the excessive force claim and will not be excluded on that basis. The
20   Court nevertheless fails to see the probative value of Plaintiff’s incarceration, and will
21   exclude evidence of it. Accordingly,
22          IT IS ORDERED granting in part, and denying in part, Plaintiff’s Motion in
23   Limine (Doc. 148), without prejudice to renew.
24   III.   Defendants’ Motions in Limine
25          A.     Defendant’s Motion in Limine No. 2 (Doc. 156); Plaintiff’s Response
26                 (Doc. 163)
27          Defendants seek an order precluding Plaintiff from introducing evidence of 1) a

28   Professional Standards Bureau (“PBS”) Investigation into the incident that was conducted



                                                -7-
      Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 8 of 9



 1   and its outcomes; 2) the resulting outcome of the PBS Investigation as it relates to non-
 2   party Deputy Jackson; and 3) Defendant Penzone’s public statements “about the
 3   investigation.” (Doc. 156 at 1). Defendants’ argue that such evidence will only “inflame
 4   the jury’s passions, confuse the issues, mislead the jury, and unfairly prejudice
 5   Defendants.” (Id. at 2). Plaintiff responds that the PBS Investigation is relevant to his
 6   damages case because “[t]he fact that Eversole was not disciplined by Sheriff Penzone for
 7   any misconduct . . . and the fact that he was promoted in rank ‘necessarily informs the need
 8   for deterrence in the form of punitive damages.’” (Doc. 163 at 3). He asserts that the PBS
 9   Investigation also includes statements by deputies Buckley, Eversole, Jackson, Hossack,
10   and Finney that may contradict their deposition and trial testimony, thus, he urges the Court
11   to reserve its ruling. (Id. at 2-3). Moreover, Plaintiff claims that Defendants disclosed the
12   PBS investigation late, resulting in an inability to further determine its relevance to his
13   case.
14           Given Defendants’ untimely disclosure, the Court will reserve ruling on whether
15   statements made by the aforementioned witnesses during the course of the PBS
16   investigation may be used for impeachment purposes. See Fed.R.Evid 613. The Court
17   will, however, preclude testimony or evidence related to the PBS investigation and
18   outcomes because its probative value is substantially outweighed by a danger of creating
19   jury confusion, misleading the jury, and may result in undue prejudice to Defendants.
20   Fed.R.Evid. 403. The jury will be instructed on the elements of Plaintiff’s specific legal
21   claims according to the law. Although neither party addresses what standards the PBS
22   used in reaching its outcomes, the potential for jury confusion due to the introduction of
23   different review standards and definitions is high and justifies exclusion of this evidence.
24   Neither party may introduce testimony or evidence of the PBS investigation or outcomes.
25           Regarding Defendant Penzone’s statements, the Court will not preclude evidence of
26   his statement made during a 2018 press conference addressing this incident in which he
27   said “that using K9s on handcuffed suspects wasn’t an abnormal practice.” However,
28   Defendant Penzone’s statement that “[i]f any details of that case require that I . . . hold


                                                 -8-
         Case 2:18-cv-01302-DJH Document 170 Filed 04/21/21 Page 9 of 9



 1   people (deputies) accountable and make changes I will” is precluded because, it is not
 2   related to or probative of Plaintiff’s specific battery or constitutional claims and like the
 3   PBS investigation and outcomes, it will only confuse the jury. (Doc. 151-1 at 37).
 4   Accordingly,
 5            IT IS ORDERED granting in part, Defendants’ Motion in Limine No. 2
 6   (Doc. 156). The Plaintiff is precluded from introducing evidence of the PBS Investigation
 7   and outcome. The Court will reserve ruling on whether statements made during the course
 8   of the PBS Investigation may be used to impeach the aforementioned witness.6
 9            B.     Defendants’ Motion in Limine No. 3 (Doc. 160); Plaintiff’s Response
10                   (Doc. 165)
11            Finally, Defendants’ seek to exclude the Plaintiff from introducing evidence or

12   testimony related to “any other claims, lawsuits, settlements, verdicts, judgments,

13   complaints, administrative investigations or proceedings, and/or other alleged incidents . .

14   . criminal justice reform movement, ‘Black Lives Matter’ . . . defund the police” or events

15   and media involving law enforcement. (Doc. 160 at 1). Plaintiff asserts that he does not

16   intend to present such evidence and the Court will hold him to that avowal. (Doc. 165

17   at 1).

18            Plaintiff, however, states that such issues may arise in voir dire and the Court agrees

19   that it may be appropriate to raise these issues at that time. Moreover, Plaintiff, in making

20   his damages case, may discuss deterring or punishing the Defendant in accord with closing

21   argument protocol. Accordingly,

22            IT IS ORDERED granting Defendants’ Motion in Limine No. 3 (Doc. 160).

23            Dated this 20th day of April, 2021.

24
25                                                   Honorable Diane J. Humetewa
                                                     United States District Judge
26
27
28
     6
         Both parties must instruct their witness to refrain from referring to the PBS Investigation.

                                                    -9-
